It might have been proper, perhaps, in forming the first decisions upon this clause of the act, for the courts to have held it necessary to move for the affirmance of judgment at the first term of the Superior Court after the appeal prayed; but the uniform practice hath been to move for the affirmance at any term after (some adjudications in this circuit at New Bern cited to that effect); and, therefore, notwithstanding this latter objection, it is ordered that the judgment be affirmed, with double costs. Affirmed accordingly.
NOTE. — As to what circumstances will be deemed sufficient to entitle a party to a certiorari, see Chambers v. Smith, post, 366;Robertson v. Stowe, post, 402; McMillan v. Smith, 4 N.C. 173; Dyer v.Rich, 4 N.C. 413; Steele v. Harris, ibid., 440; Hood v. Orr, 4 N.C. 584;Davis v. Marshall, 9 N.C. 59; Mera v. Scales, ibid., 364. The propriety of the other part of the decision was denied by HAYWOOD, J., in an anonymous case, post, 171. *Page 99